1615 Poydras St. ▪ New Orleans, LA70112 Financial Contact: Media Contact: David P. Joint William L. Collier (504) 582-4203 (504) 582-1750 McMoRan Exploration Co. Updates Gulf of Mexico Exploration and Production Activities NEW ORLEANS, LA, May 27, 2009 – McMoRan Exploration Co. (NYSE: MMR) today updated its Gulf of Mexico exploration and production activities, including results from the Ammazzo exploratory well, drilling at the Cordage and Blueberry Hill deep gas prospects, plans for the Davy Jones and the Blackbeard West ultra-deep prospects and a status report on the Flatrock Field. The Ammazzo deep gas exploratory prospect on South Marsh Island Block 251 commenced drilling on November 22, 2008 and was drilled to measured depth of 25,488 feet (25,431 feet true vertical depth) in May 2009.The well encountered a significant sand section with high quality reservoir rock below 24,500 feet, which was determined to be wet.While the well was evaluated to be nonproductive, the important geological information gained from the well continues to support McMoRan's belief that there are large, deep structures with the potential to contain significant hydrocarbon reserves available on the Shelf.The Ammazzo well will be temporarily abandoned as future plans are considered. McMoRan’s second-quarter 2009 exploration expense will include approximately $23 million for drilling and related costs associated with the Ammazzo well.McMoRan’s partners in the well included Plains Exploration & Production Company (NYSE: PXP) and Energy XXI (NASDAQ: EXXI). James R. Moffett, Co-Chairman of McMoRan, said, “Our Flatrock discovery confirmed the presence of sands with high permeability and porosity below 15,000 feet and the results from the Ammazzo well indicate sands with high porosity, similar to the porosity present in large deepwater discoveries, also exist at 24,500 feet.The data from these wells, together with information from the Blackbeard West well and McMoRan’s extensive 3-D database, are allowing us to correlate the depositional trends from the onshore and the deepwater, which will enable us to continue to pursue a major new exploration frontier on the Shelf of the Gulf of Mexico.” EXPLORATION ACTIVITIES The Cordage deep gas exploratory prospect commenced drilling on March 18, 2009 and is drilling below 17,400 feet towards a proposed total depth of 19,500 feet.The Cordage prospect, which is located in 50 feet of water on West Cameron Block 207, is targeting Rob-L and Rob-M (Operc) sands in the Middle
